DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed on 12/17/2021.  Claims 1-20 are pending in the case.  Claims 1, 4, and 16 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "detecting a gesture" followed by “determining a gesture”. This recitation of two gestures is indefinite as it fails to clearly delineate whether both gestures are the same gesture and whether later references of “the gesture” are towards the first or second gesture. The examiner is interpreting the claim so that both gestures are the same gesture and would read like:
detecting a gesture…
deterimining the gesture…




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen, US 2017/0337563) in view of Khosravy et al. (hereinafter Khosravy, US 2009/0319181), Jhunjhnuwala et al. (hereinafter Jhunjhnuwala, US 2015/0347603), and Hansen et al. (hereinafter Hansen, US 2011/0032145).
In regards to independent claim 1, Chen teaches a method comprising:
detecting a mobile computing device oriented at a point-of-transaction location (Chen teaches that a user device can communicate GPS information to a point of sale device, "Further, the financial card or associated device (e.g., the user system or user notification system) may have a global positioning system ("GPS") transmitter, which could transmit GPS location information to the identification unit 150," "The user 201 may operate a user system 202 to interface with the reward system 110...A system 202 may include...a mobile device," Chen [0030], [0025]); 
determining a geographic location of the mobile computing device (Chen teaches using a GPS to determine the geographic location of a device, Chen, [0030]); 
communicating with a remote database to identify possible transactions in the remote database that are associated with the point-of-transaction location based on the geographic location of the 
retrieving transaction details of the possible transactions (Chen teaches retrieving from the database information for reward options for point of sales within a distance of the user, Chen, [0037]);
presenting at least one presented transaction of the filtered set of transactions on a display (Chen teaches displaying information received from the reward system, Chen, [0038]); and 
receiving input related to the presented transaction (Chen teaches that the user may choose to use a reward at the point of sale at checkout, Chen, [0039]).
Chen fails to explicitly teach detecting a gesture made with the mobile computing device directed at the point-of-transaction location; determining the gesture made using the mobile computing device. Khosravy teaches detecting a gesture made with the mobile computing device directed at the point-of-interest location; determining the gesture made using the mobile computing device. (Khosravy teaches using gesture and directional information to determine what POI of interest the user is interacting with, Khosravy, [0067]). It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Khosravy before him before the effective filing date of the claimed invention, to modify the point of sale reward system taught by Chen to include the directional selection of point of interest of Khosravy in order to obtain a point of sale reward system that is selected based on directional gestures. One would have been motivated to make such a combination because it prevents nearby point of sale systems from being detected when the user is trying to interact with a specific system. 
Chen fails to explicitly teach the geographic orientation is according to a search with a search area independent of an orientation of the mobile device; filtering retrieved transaction details based on the orientation of the mobile computing device to determine a filtered set of transactions. Jhunjhnuwala teaches the geographic orientation is according to a search with a search area independent of an 
Chen fails to explicitly teach wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture. Hansen teaches wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture (Hansen, [0027], “For example, if the user preferred search parameter is a map, and the gesture is sweep action along an arc, the processor 110 would generate a map for the geographic region defined by the arc up to a default distance or a distance measured as a function of velocity”). It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, 
In regards to dependent claim 2, Chen fails to explicitly teach wherein the gesture is a shaking or rotation of the mobile computing device. Khosravy teaches wherein the gesture is a shaking or rotation of the mobile computing device (Khosravy teaches rotation gesture inputs, Khosravy, [0133]). It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Khosravy before him before the effective filing date of the claimed invention, to modify the point of sale reward system taught by Chen to include the directional selection of point of interest of Khosravy in order to obtain a point of sale reward system that is selected based on directional gestures. One would have been motivated to make such a combination because it prevents nearby point of sale systems from being detected when the user is trying to interact with a specific system.
In regards to dependent claim 3, Chen teaches presenting an interface for presenting user options and receiving a selection of an option from a user (Chen teaches that the user may choose to use a reward at the point of sale at checkout, Chen, [0039]).

Claim 4-11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravy in view of Jhunjhnuwala and Hansen.
In regards to independent claim 4, Khosravy teaches a portable device, comprising program code to at least:
detect a gesture performed using the portable device. (Khosravy teaches using gesture and directional information to determine what POI of interest the user is interacting with, Khosravy, [0067]).

initiate a search, at least in part by providing a search query comprising a search string, a search target geographic location, and a geographic search area (Khosravy teaches performing a keyword search based on items pointed at by the user, Khosravy, [0137]); 
obtain a plurality of results for the search (Khosravy teaches displaying information about the search query to the user, Khosravy, [0100]), wherein the individual results: 
relate to the search string (Khosravy teaches that the info pertains to the selected item, Khosravy, [0100]); and 
include a geographic identifier that associate the respective result with a geographic location within a circle of the geographic search area around the search target geographic location (Khosravy teaches the search can be related to a geographic item within the target of the user, Khosravy, [0137]); and
filter the plurality of results to remove the results that have associated geographic locations within the circle but outside of the triangle (Khosravy teaches determining a radius in which results are returned and a cone in which the edges are determined, Khosravy, [0188]).
Khosravy fails to explicitly teach wherein individual results are returned based on the individual results of the plurality of results having associated geographic locations within a circle of the geographic search area around the search target geographic location. Jhunjhnuwala teaches wherein individual results are returned based on the individual results of the plurality of results having associated geographic locations within a circle of the geographic search area around the search target geographic location (Jhunjhnuwala, Fig. 16, [0091], “the server (220) uses a location-based filtering module (40) (see FIG. 1) programmed to: 1) receive at least one data structure; 2) exclude data structures having a location 
Khosravy fails to explicitly teach wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture. Hansen teaches wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture (Hansen, [0027], “For example, if the user preferred search parameter is a map, and the gesture is sweep action along an arc, the processor 110 would generate a map for the geographic region defined by the arc up to a default distance or a distance measured as a function of velocity”). It would have been obvious to one of ordinary skill in the art, having the teachings of Khosravy, Jhunjhnuwala, and Hansen before him before the effective filing date of the claimed invention, to modify the point of sale reward system taught by Chen to include the filtering of data results based on gesture velocity of Hansen in order to obtain a point of sale reward system that filters items based on gesture velocity. One would have been motivated to make such a combination because it allows for selecting and filtering to be down in one gestures vs two gestures using different paramters (i.e. distance and velocity).

In regards to dependent claim 5, Khosravy teaches the portable device of claim 4, wherein the distance of the triangle is defined according to a movement experienced by the portable device (Khosravy teaches inputting the distance radius by user input through movement gesture, Khosravy, [0079], [0107]).
In regards to dependent claim 6, Khosravy teaches the portable device of claim 5, wherein the movement experienced is an acceleration in a sweeping motion, such that faster sweeping corresponds to larger distance (Khosravy teaches speed of gestures can be used to define a set of points of interest, Khosravy, [0075]).
In regards to dependent claim 7, 
In regards to dependent claim 8, Khosravy teaches the portable device of claim 4, wherein triggering of the search is defined according to a movement experienced by the portable device (Khosravy teaches a search can be triggered by a sweeping motion of the device, Khosravy, [0176]).
In regards to dependent claim 9, Khosravy teaches the portable device of claim 8, wherein triggering of the search and the movement used to define the distance is the same movement (Khosravy teaches a search can be triggered by a sweeping motion of the device, Khosravy, [0176]).
In regards to dependent claim 10, Khosravy teaches the portable device of claim 9, wherein the movement is a casting-type movement (Khosravy teaches arm extension/retraction gestures, Khosravy, [0082]).
In regards to dependent claim 11, Khosravy teaches the portable device of claim 4, wherein the triangle is an isosceles triangle having a base angle and two equal angles, a base vertex, a base side opposite the base angle and two legs opposite the equal angles, with a base vertex location being a function of a current geographic location of the portable device and a direction from the base vertex to the base side is determined from a current compass orientation of the portable device (Khosravy teaches an isosceles triangle with the base at the device and the direction of the triangle in the direction of the device, Khosravy, Fig. 41).
In regards to dependent claim 14, Khosravy teaches the portable device of claim 11, wherein a distance from the base vertex to the base side is determined from a magnitude of a movement experienced by the portable device (Khosravy teaches inputting the distance radius by user input through movement gesture, Khosravy, [0079], [0107]).
In regards to dependent claim 15, Khosravy teaches the portable device of claim 4, wherein the triangle is further defined at least in part by a scale, wherein the scale is defined according to a magnitude of a movement experienced by the portable device (Khosravy teaches granularity of the search is based on user gesture such as tilt, Khosravy, [0177]).


Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravy in view of Jhunjhnuwala, Hansen, and Frank et al. (hereinafter Frank, US 2007/0288196).
In regards to dependent claim 12, Khosravy fails to explicitly teach wherein the base vertex location is a predetermined distance in a direction opposite the current compass orientation. Frank teaches wherein the base vertex location is a predetermined distance in a direction opposite the current compass orientation (Frank teaches that the base vertex is calculated to be behind the user, Frank, [0068]-[0074]). It would have been obvious to one of ordinary skill in the art, having the teachings of Frank and Khosravy before him before the effective filing date of the claimed invention, to modify the triangular POI search taught by Khosravy to include the wider base triangular search of Frank in order to obtain a wide base triangular POI search. One would have been motivated to make such a combination because it more accurately mirrors to POV of the user increasing the likelihood that a POI the user is viewing is captured by the system.
In regards to dependent claim 13, Khosravy in view of Frank teaches wherein the predetermined distance varies based at least in part on at least one of a determined density of search results or a population at a current geographic location of the portable device (Khosravy teaches that the system can be made to filter based on density of search results, Khosravy, [0188]).

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravy in view of Jhunjhnuwala, Rhoads et al. (hereinafter Rhoads, US 2011/0098029) and Hansen.
In regards to independent claim 16, Khosravy teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least:

determine a pointing direction of the electronic device for the movement (Khosravy teaches a directional component that outputs the direction of the device, Khosravy, [0007]);
determine a geographic location of the electronic device for the movement (Khosravy teaches using GPS to define location information, Khosravy, [0064]); and
determing a gesture made using the electronic device (Khosravy teaches using gesture and directional information to determine what POI of interest the user is interacting with, Khosravy, [0067]);
initiate a search with a search engine with a query that corresponds to a search term and a geographic search area (Khosravy teaches performing a keyword search based on items pointed at by the user, Khosravy, [0137]); 
determine information indicative of a geographic region that corresponds to the movement of the electronic device, wherein the information indicative of the geographic region is defined at least in part by the pointing direction and the geographic location (Khosravy teaches sweeping the device to define a region to search for POIs, Khosravy, [0174]).
Khosravy fails to explicitly teach determine that the amount of angular motion exceeds a threshold. Rhoads teaches determine that the amount of angular motion exceeds a threshold (Rhoads monitoring motion beyond a threshold speed, Rhoads, Claim 28). It would have been obvious to one of ordinary skill in the art, having the teachings of Khosravy and Rhoads before him before the effective filing date of the claimed invention, to modify the triangular POI search taught by Khosravy to include threshold for speed of Rhoads in order to obtain a triangular POI search that is activated once a threshold speed has been met. One would have been motivated to make such a combination because it prevents erroneous search that are performed based on small movements of the device.
Khosravy fails to explicitly teach a geographic search area with the search area independent of an orientation of the mobile computing device; filtering retrieved transaction details based on the orientation of the mobile computing device to determine a filtered set of transactions and filtered from 
filtering retrieved transaction details based on the orientation of the mobile computing device to determine a filtered set of transactions and filtered from the retrieved transaction details based on the orientation of the mobile computing device. (Jhunjhnuwala, Fig. 16, [0091], “the server (220) uses a location-based filtering module (40) (see FIG. 1) programmed to: 1) receive at least one data structure; 2) exclude data structures having a location outside of a predetermined near/radial range from the device location (100); 3) exclude data structures having a location outside of a first triangle shaped range (540) near the location (100) of the device, wherein the first triangle shaped range (540) starts from the location of the device (100) and spreads out toward the direction of the heading of the device (130); 4) exclude data structures having a location outside a second triangle shaped range (550) near the location (100) of the device, wherein the second triangle shaped range (550) starts from the location of the device (100) and spreads out toward the direction of the heading of the device (130)”). It would have been obvious to one of ordinary skill in the art, having the teachings of Khosravy and Jhunjhnuwala before him before the effective filing date of the claimed invention, to modify the point of interest detection system taught by Khosravy to include the filtering of data results by radius and directions of Jhunjhnuwala in order to obtain a point of interest detection system that filters items both on radius and direction. One would have been motivated to make such a combination because it provides the most relevant results to the user by prioritizing nearby items and items the user is facing.
Khosravy fails to explicitly teach wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture. Hansen teaches wherein the geographical search area is based, at least in part, on the gesture and thereby the search is based, at least in part, on the gesture (Hansen, [0027], “For example, if the user preferred search parameter is a map, and the gesture is sweep action along an arc, the processor 110 would generate a map for the geographic region defined by the arc up to a default distance or a distance measured as a function of velocity”). It would have been obvious to one of ordinary skill in the art, having the teachings of Khosravy, Jhunjhnuwala, and Hansen before him before the effective filing date of the claimed invention, to modify the point of sale reward system taught by Chen to include the filtering of data results based on gesture velocity of Hansen in order to obtain a point of sale reward system that filters items based on gesture velocity. One would have been motivated to make such a combination because it allows for selecting and filtering to be down in one gestures vs two gestures using different paramters (i.e. distance and velocity).

In regards to dependent claim 17, Kosravy teaches wherein the executable instructions, when executed by the one or more processors of the computer system further cause the computer system to at least:
cause the information indicative of the geographic region to be sent to a remote server (Khosravy teaches sending location endpoints to a remote serve to receive information about the region, Khosravy, [0063]);
obtain a plurality of results (Khosravy teaches performing a keyword search based on items pointed at by the user, Khosravy, [0137]); and
cause the plurality of results to be presented by the electronic device (Khosravy teaches displaying information about the search query to the user, Khosravy, [0100]).
In regards to dependent claim 18, Khosravy teaches wherein the information indicative of the geographic region is further determined based at least in part by a rate of angular motion in a vertical plane of the movement (Khosravy teaches detecting tilt motion from the user, Khosravy, [0083]).
In regards to dependent claim 19, Khosravy teaches wherein the pointing direction of the electronic device for the movement is determined based at least in part on:
a first compass bearing value of the electronic device at a first position in the horizontal plane of the movement (Khosravy teaches using a compass to define positional information, Khosravy, [0010], [0069]); and
a second compass bearing value of the electronic device at a second position in the horizontal plane of the movement (Khosravy teaches using a compass to define positional information, Khosravy, [0010], [0069]).
In regards to dependent claim 20, Khosravy teaches wherein the dimensions of the geographic region are determined based at least in part on: 

a first compass bearing value of the electronic device at a first position in the horizontal plane of the movement (Khosravy teaches using a compass to define positional information, Khosravy, [0010], [0069], [0087]); and
a second compass bearing value of the electronic device at a second position in the horizontal plane of the movement (Khosravy teaches using a compass to define positional information, Khosravy, [0010], [0069] , [0087]).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171